NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUETATCHEW FIKROU,                              No. 16-15669

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01297-GMN-
                                                NJK
 v.

MONTGOMERY COUNTY OFFICE OF                     MEMORANDUM*
CHILD SUPPORT ENFORCEMENT
DIVISION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Guetatchew Fikrou appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims stemming from

defendants’ enforcement of a child support order. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under the Rooker-Feldman

doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We may affirm on

any basis supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534

F.3d 1116, 1121 (9th Cir. 2008). We affirm.

       Dismissal of Fikrou’s action was proper because Fikrou failed to allege facts

sufficient to establish that the district court had personal jurisdiction over any

defendant. See Walden v. Fiore, 134 S. Ct. 1115, 1121-23 (2014) (discussing the

requirements for specific personal jurisdiction and explaining that “the plaintiff

cannot be the only link between the defendant and the forum”); Schwarzenegger v.

Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004) (requirements for

general personal jurisdiction). To the extent the district court erred by denying

Fikrou’s motion for reconsideration contending that the Rooker-Feldman doctrine

was inapplicable to his claims of extrinsic fraud, any error was harmless because

dismissal was proper for lack of personal jurisdiction.

       The district court did not abuse its discretion by denying leave to amend the

complaint because amendment would have been futile. See Chappel v. Lab. Corp.

of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that dismissal without leave to amend is proper when amendment would

be futile).

       We do not consider matters not specifically and distinctly raised and argued


                                           2                                     16-15669
in the opening brief or arguments raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    16-15669